NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



In re Guardianship of Alice                 )
Yaniscavitch, an incapacitated person.      )
                                            )
                                            )
TERRI McGUIRE,                              )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D18-4989
                                            )
LORI YANISCAVITCH,                          )
                                            )
             Appellee.                      )
                                            )

Opinion filed November 1, 2019.

Appeal from the Circuit Court for Manatee
County; Deno Economou, Judge.

Susan J. Silverman, Sarasota, for Appellant.

Adam Mohammadbhoy of Harllee & Bald,
P.A., Bradenton, for Appellee.

Brian D. Keisacker of Ulrich, Scarlett,
Wickman & Dean, P.A., Sarasota, for Anne
Ridings, Guardian for Alice Yaniscavitch.

PER CURIAM.

             Affirmed.


KELLY, VILLANTI, and LUCAS, JJ., Concur.